DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
	Applicant’s election of claims #1, 3-9 in the reply filed on November 4, 2020 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

IDS
 	The IDS document(s) filed on September 17, 2019, September 24, 2020, and December 31, 2020 have been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.


Specifications
 	The title is objected to because a more descriptive title is requested. 

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first semiconductor die being between the circuit element and the heat dissipating element, wherein a sum of a first thickness of the first semiconductor die and a third thickness of the heat dissipating element is substantially equal to a second thickness of the second semiconductor die” must be shown in elected FIGS. 21A/21B or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
 	Claims 1, 3-9 are objected to.

 	As to claim 1, the Examiner suggests replacing “encapsulating” with “partially encapsulating” or similar language because “encapsulating”, root form “encapsulate”, requires enclosure or surrounding.1  Here, the insulating encapsulation 400 only partially encloses or partially surrounds the heat dissipating element HDE because a top surface of the heat dissipating element is exposed.  Furthermore if top surfaces of the heat dissipating element and insulating encapsulation are substantially level with each other, then the insulating encapsulation cannot also enclose the heat dissipating element.

 	Additionally as to claim 1, the Examiner suggests replacing “substantially leveled” with “substantially level”.

 	As to claim 5, there is a lack of antecedent basis for “the heat dissipating element comprising an base layer and an adhesive layer” because the heat dissipating element was not disclosed as comprising a base layer and an adhesive layer in parent claim 1.

 	Additionally as to claim 5, the Examiner suggests replacing “an base layer” with “a base layer”. 

 	As to claim 7, the Examiner suggests removing “being” from “wherein the circuit element is a circuit substrate being free from the insulating encapsulation”.

Indication of Allowable Subject Matter 
 	The following is a statement of reasons for the indication of allowable subject matter, pending correction of the objections supra.  Prior art fails to teach “wherein a sum of a first thickness of the first semiconductor die and a third thickness of the heat dissipating element is substantially equal to a second thickness of the second semiconductor die . . . an insulating encapsulation, encapsulating . . . the heat dissipating element, wherein a surface of the heat dissipating element is substantially leveled with a surface of the insulating encapsulation”.
As to claim 1, Lin et al. (U.S. Patent No. 9,613,931 B2), hereafter “Lin”, is the closest prior art.  Lin teaches in FIG. 1A, a circuit element 108A, a first semiconductor die 102 and a second semiconductor die 104 or 106, located on the circuit element; a heat dissipating element (Lin teaches in col. 6 ll. 30-34 a heat dissipation lid formed over a top of 108C), connecting to the first semiconductor die, the first semiconductor die being between the circuit element and the heat dissipating element; an insulating encapsulation 124, encapsulating the first semiconductor die and the second semiconductor die.
However, Lin does not teach the limitations of the sum of a first thickness and a third thickness.  Additionally, Lin does not teach the insulating encapsulation encapsulating the heat dissipating element nor surfaces of the heat dissipating element and the insulating encapsulation substantially level because the insulating encapsulation is formed below the heat dissipating element.
No other prior art references were found.


Quayle 
 	This application is in condition for allowance except for the following formal matters: 
Refer to the objections above.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS
from the mailing date of this letter.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



	/SUBERR L CHI/            Primary Examiner, Art Unit 2829                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster’s Collegiate Dictionary 380 (10th ed. 1997).